Upon a writ of error to a judgment rendered by the Circuit Court of Smyth county on the 3rd day of September, 1928.
This cause, which is pending in this court at its place of session at Wytheville, having been fully heard but not determined at said place of session, this day came here the parties by counsel, and the court having maturely considered the transcript of the record of the judgment aforesaid and arguments of counsel, and being equally divided in opinion as to the judgment to be entered in the premises, and in pursuance of the act of Assembly in such cases made and provided, it is considered that the judgment be affirmed, and that the plaintiffs in error pay to the defendants in error thirty dollars damages and also its costs by it expended about its defense herein.
Which is ordered to be entered in the order book here, and forthwith certified to the clerk of this court at Wytheville, who will enter this order in the order book there and certify it to the said circuit court.